Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) effective as of December 31, 2008
(the “Effective Date”), by and between Global GP LLC, a Delaware limited
liability company (the “Company”), and Eric S. Slifka (the “Executive”).

 

WHEREAS, the Company employs the Executive as the Company’s President and Chief
Executive Officer; and

 

WHEREAS, the Company and the Executive intend that this Agreement shall amend,
restate, and supersede the Employment Agreement between the Company and the
Executive dated October 4, 2005 (the “October 2005 Agreement”); and

 

WHEREAS, the Company and the Executive mutually desire to agree upon the terms
of the Executive’s continued employment by the Company, and to agree as to
certain benefits of such employment.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which the Company and the
Executive each acknowledge, the Company and the Executive hereby agree as
follows:

 

1.             Employment and Term of Employment.  Subject to the terms of this
Agreement, the employment term hereunder will commence on the Effective Date and
continue through December 31, 2011; provided that, commencing on January 1, 2012
(the “Renewal Date”), the term of the Executive’s employment by the Company
shall be automatically renewed so as to terminate on the date that is thirty six
(36) months from such Renewal Date, unless the Company or the Executive provides
the other with prior written notice of its or his desire not to renew delivered
in accordance with Section 20 (“Notice”) at least ninety (90) days in advance of
the Renewal Date. The Company and the Executive agree to begin discussions
concerning the renewal of this Agreement in January 2011 with the objective of
reaching a final agreement by the end of June 2011. Notwithstanding the
foregoing, either the Company or the Executive may terminate the Executive’s
employment with the Company at any time, subject to the terms and conditions of
Section 7 hereof.  The employment period as described herein is referred to
herein as the “Term.”

 

2.             Position and Duties.  During the Term, the Company shall employ
the Executive as the President and Chief Executive Officer of the Company, or in
such other positions as the parties mutually agree.   The Executive shall have
such powers and duties and responsibilities as are customary to such position
and as are assigned to the Executive by the Board of Directors of the Company
(the “Board”) in connection with the Executive’s general management and
supervision of the operations of the Company, reporting only to the Board.  The
Executive’s employment shall also be subject to the policies maintained and
established by the Company that are of general applicability to the Company’s
employees, as such policies may be amended from time to time.

 

3.             Other Interests. During the Term, the Executive shall devote his
full time, attention, energies and business efforts during normal business hours
to his duties and

 

--------------------------------------------------------------------------------


 

responsibilities as the President and Chief Executive Officer of the Company.  
During the Term, except as otherwise restricted by that Omnibus Agreement, dated
as of October 4, 2005, among the Company, Global Partners LP, a Delaware limited
partnership (the “Partnership”), the Executive and certain other parties thereto
(the “Omnibus Agreement”), the parties recognize and agree that the Executive
may engage in other business activities that do not conflict with the business
and affairs of the Company or interfere with the Executive’s performance of his
duties and responsibilities hereunder.  Additionally, Section 2.1 of the Omnibus
Agreement shall apply to the Executive upon separation of service from the
Company pursuant to Section 7(c), Section 7(d) and Section 7(e) hereof, and in
each case, said Section 2.1 shall continue until the first anniversary of the
Date of Termination (as defined in Section 7(i) hereof).

 

4.             Duty of Loyalty.

 

(a) The Executive acknowledges and agrees that the Executive owes a fiduciary
duty of loyalty to act in the best interests of the Company. In keeping with
such duty, the Executive shall, during the Term, make full disclosure to the
Company of all business opportunities pertaining to the business of the Company
or any of its subsidiaries and, during the Term, shall not appropriate for the
Executive’s own benefit business opportunities concerning the business of the
Company or any of its subsidiaries, except as otherwise permitted by the Omnibus
Agreement or as consented to in writing by the Board of Directors of the
Company.

 

(b) The Company shall indemnify the Executive to the extent permitted by the
Company’s limited liability agreement, as amended from time to time, and by
applicable law, against all costs, charges and expenses, including without
limitation, attorney’s fees, incurred or sustained by the Executive in
connection with any action, suit or proceeding to which the Executive may be
made a party by reason of being an officer, director or employee of the Company.
In connection with the foregoing, the Executive will be covered under any
liability insurance policy that protects the other officers of the Company.

 

5.             Place of Performance.  Subject to such business travel from time
to time as may be reasonably required in the discharge of his duties and
responsibilities as the President and Chief Executive Officer of the Company,
the Executive shall perform his obligations hereunder in, or within forty (40)
miles of, Waltham, Massachusetts.

 

6.             Compensation.

 

(a)           Base Salary.  During the Term, the Executive shall be entitled to
an annual base salary of $800,000, subject to increase as of each January 1 as
determined by the Compensation Committee of the Board (the “Compensation
Committee”).  The Executive’s base salary, as from time to time increased in
accordance with this Section 6(a), is hereafter referred to as “Base Salary.”
The Base Salary shall be paid in equal installments pursuant to the Company’s
customary payroll policies and procedures in force at the time of payment, but
in no event less frequently than monthly.

 

2

--------------------------------------------------------------------------------


 

(b)           Bonus.  During the Term, the Executive may be eligible to receive
a cash bonus (a “Bonus”), payable annually, no later than 2 ½ months after each
fiscal year end in an amount to be determined at the discretion of the
Compensation Committee.

 

(c)           Incentive Compensation.  The Executive shall participate in the
annual short-term incentive compensation plan set forth in attached Exhibit A
(the “Short-Term Incentive Plan”) , and shall participate in the long-term
incentive compensation plans set forth in attached Exhibits B and C and may as
determined by the Compensation Committee be eligible to participate in any other
incentive plans in which management employees may participate.

 

(d)           Reimbursements.  During the Term, the Company shall pay or
reimburse the Executive for all reasonable expenses incurred by the Executive on
business trips, and for all other business and entertainment expenses reasonably
incurred or paid by him during the Term in the performance of his services under
this Agreement, in accordance with past practice and with the Company’s expense
reimbursement policy as in effect from time to time, upon presentation of
expense statements or vouchers or such other supporting documentation as the
Company may reasonably require.

 

(e)           Fringe Benefits.  During the Term, the Executive shall be entitled
to participate in the Company’s health insurance, pension, 401(k) and other
benefit plans in accordance with Company policies and on the same general basis
as other executives of the Company.  During the Term, and consistent with past
practice, the Company also will provide the Executive those additional fringe
benefits as have been disclosed as Other Compensation in the Summary
Compensation Table included in the Form 10-K filed with the SEC by Global
Partners LLP for the year ended December 31, 2007. Additionally, the Executive
shall be eligible to receive such other benefits as may be approved by the
Compensation Committee.

 

(f)            Vacation.  During the Term, the Executive shall be eligible for
25 days of paid vacation each calendar year with any unused vacation days to be
subject to the Company’s standard vacation policy with respect to the carryover
or payment for any such unused vacation days.

 

7.             Separation from Service.

 

(a)           In General.  If the Executive’s employment is terminated for any
reason, he (or his estate) shall be paid on the Date of Termination (i) all
amounts of Base Salary due and owing up through the Date of Termination,
(ii) any earned but unpaid Bonus, (iii) all reimbursements of expenses
appropriately and timely submitted, and (iv) any and all other amounts that may
be due to him as of the Date of Termination (the “Accrued Obligations”).
Additionally, the Executive shall be entitled to retain the following items
currently supplied to him by the Company: (i) personal computer and laptop
computer; (ii) cellular telephone(s), including the then current telephone
numbers for such telephones; and (iii) Blackberry device. The Company will also
maintain the Executive’s e-mail account and provide Executive with access to,
and control over, the e-mail account for a period of no less than six months
following termination of employment. Promptly following the Date Termination,
Executive shall return to the Company all confidential and proprietary
information of the Company in his possession.

 

3

--------------------------------------------------------------------------------


 

(b)           Termination Due to the Death or Disability of Executive.  The
Executive’s employment hereunder shall be terminated automatically upon the
death or Disability of the Executive.  The Company shall pay to Executive (or
his estate) upon his termination under this Section 7(b) on the Date of
Termination or as soon as reasonably practical (but no more than ten days)
thereafter:

 

(i)            the Accrued Obligations, plus

 

(ii)           a lump sum payment of an amount equal to his Base Salary
(determined as of the Date of Termination) multiplied by 200%, plus

 

(iii)          an amount equal to the target incentive amount under the then
applicable Short-Term Incentive Plan as set forth on attached Exhibit A for the
fiscal year including the Date of Termination, multiplied by 200%, plus

 

(iv)          the Executive’s interests in the Company’s long-term incentive
plans, including, but not limited to, the Executive’s interests in the incentive
compensation plans established pursuant to Section 6(c) above and as further
described on attached Exhibits B and C, will automatically vest in accordance
with the vesting provisions of the plans, plus

 

(v)           the Company will continue the monthly payment of all group health,
dental, life, disability, vision and similar insurance premiums on behalf of the
Executive and his spouse and dependents, if any, for 24 months following the
Date of Termination.

 

(c) Termination by the Company Without Cause or by the Executive for Reasons
Constituting Constructive Termination.  The Executive’s employment hereunder may
be terminated by the Company without Cause or by the Executive for reasons
constituting Constructive Termination.  The Company shall pay to the Executive
(or his estate) upon his termination under this Section 7(c) on the Date of
Termination or as soon as reasonably practical (but no more than ten days)
thereafter:

 

(i)            the Accrued Obligations, plus

 

(ii)           a lump sum payment of an amount equal to his Base Salary
determined as of the Date of Termination multiplied by 200% (provided, however,
that this multiplier shall be 300% if the Executive terminates his employment
for reasons constituting Constructive Termination and such termination occurs
within 12 months following a Change in Control) plus

 

(iii)          an amount equal to the target incentive amount under the then
applicable Short-Term Incentive Plan as set forth on attached Exhibit A for the
fiscal year including the Date of Termination, multiplied by 200% (provided,
however, that this multiplier shall be 300% if the Executive terminates his

 

4

--------------------------------------------------------------------------------


 

employment for reasons constituting Constructive Termination and such
termination occurs within 12 months following a Change in Control) plus

 

(iv)          all of the Executive’s interests in the Company’s long-term
incentive plans, including, but not limited to, the Executive’s interests in the
incentive compensation plans established pursuant to Section 6(c) above and as
further described on attached Exhibits B and C, will automatically vest in
accordance with the vesting provisions of the plans, plus

 

(v)           the Company will continue the monthly payment of all group health,
dental, life, disability, vision and similar insurance premiums on behalf of the
Executive and his spouse and dependents, if any, for 24 months following the
Date of Termination.

 

If the Executive terminates his employment for reasons of Constructive
Termination, but such termination does not occur within 12 months following a
Change of Control, and Executive secures employment within twelve months of the
Date of Termination, Executive shall repay to the Company one-half of the cash
received from the Company pursuant to Sections 7(c)(ii) and (iii).

 

(d)           Termination by the Company for Cause.  The Company’s Board of
Directors may terminate the Executive’s employment hereunder for Cause, in which
case on the Date of Termination, the Executive will receive payment of the
Accrued Obligations.  Notwithstanding any provision herein to the contrary,
prior to a termination for Cause, the following shall apply:  (i) the Company
will provide notice to the Executive setting forth its intention to terminate
the Executive for Cause, describing in detail the nature of the circumstances
that support such determination, and the date and time established for a hearing
before the Board, which hearing shall be not less than fifteen (15) business
days from the date of such notice, (ii) the Executive will have the right to be
heard by the Board, and the Executive shall be entitled to representation by
counsel at such hearing, provided, however, that such counsel shall be subject
to limitations on direct interaction with the Board members during such hearing
as such limitations are established by the Board and provided to the Executive
with the notice of the hearing, and (iii) following such hearing, the Board may
authorize a termination of the Executive’s employment for Cause only with a 2/3
majority vote of the full Board. If the Executive retains counsel for the
hearing with the Board, and the Board does not terminate Executive for Cause
within five business days following the hearing, the Company shall promptly
reimburse the Executive for any legal fees and expenses incurred by him in
connection with such a hearing.

 

(e)           Voluntary Termination by the Executive for Reasons other than
Constructive Termination.   If the Executive elects to voluntarily terminate his
employment under this Agreement for reasons other than Constructive Termination,
the Executive shall provide the Company with 90 days advance written notice of
his intention to terminate his employment with the Company.  On the Date of
Termination the Company shall pay to the Executive all Accrued Obligations. 
Additionally, the Executive shall be entitled to continue to

 

5

--------------------------------------------------------------------------------


 

participate in the Company’s health insurance benefit plans in accordance with
COBRA or any other applicable laws and regulations.

 

Upon five days prior written notice to the Executive, the Company may waive the
remaining portion of the required 90-day notice period and terminate the
Executive’s employment without such action resulting in the Company being
subject to the obligations of Section 7(c) of this Agreement.

 

(f)            Nonrenewal of the Agreement.  If the Agreement is not renewed by
the Company at the end of the applicable term, and the Executive does not
continue to serve as the Company’s President and Chief Executive Officer
following the expiration of this Agreement pursuant to a different employment
agreement with the Company, the Company shall pay the Executive upon the
expiration of the Agreement, or as soon as reasonably practical (but no more
than ten days) thereafter, any Accrued Obligations plus a lump sum payment equal
to 100% of the Executive’s then Base Salary.

 

(g)           Definitions.

 

(i)            For the purposes of this Agreement, “Cause” shall mean the
Executive (A) has engaged in gross negligence or willful misconduct in the
performance of his duties, (B) has committed an act of fraud, embezzlement or
willful breach of a fiduciary duty to the Company or any of its subsidiaries
(including the unauthorized disclosure of any material secret, confidential
and/or proprietary information, knowledge or data of the Company or any of its
subsidiaries); (C) has been convicted of a crime involving fraud or moral
turpitude or any felony or (D) has breached any material provision of this
Agreement or the Omnibus Agreement.  The Executive must be provided a written
notice from the Company, giving him at least 30 days to affect a cure of any
claimed occurrence under (A), (B) or (D) above that is capable of being cured,
prior to the delivery of any notice described under Section 7(d)(i) hereof.

 

(ii)           “Change in Control” shall occur upon: (A) the date that any one
person, entity or group (other than Alfred Slifka, Richard Slifka or the
Executive, or their respective family members or entities they control,
individually or in the aggregate, directly or indirectly) acquires ownership of
the membership interests of the Company that, together with the membership
interests of the Company already held by such person, entity or group,
constitutes more than 50% of the total fair market value or total voting power
of the membership interests of the Company; provided, however, if any one
person, entity or group is considered to own more than 50% of the total fair
market value or total voting power of the membership interests of the Company,
the acquisition of additional membership interests by the same person, entity or
group shall not be deemed to be a Change in Control; (B) a consolidation or
merger (in one transaction or a series of related transactions) of the Company
pursuant to which the holders of the Company’s equity securities immediately
prior to such transaction or series of related transactions would not be the
holders immediately

 

6

--------------------------------------------------------------------------------


 

after such transaction or series of related transactions of at least 50% of the
voting power of the entity surviving such transaction or series of related
transactions; or (C) the sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company to a person other than Alfred Slifka, Richard Slifka
or the Executive, or their respective family members or entities they control,
individually or in the aggregate, directly or indirectly. In all respects, the
definition of “Change in Control” shall be interpreted to comply with
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986 (the “Code”), and
any successor statute, regulation and guidance thereto.

 

(iii)          “Constructive Termination” means termination of this Agreement by
the Executive as a result of any (A) substantial diminution, without the
Executive’s written consent, in the Executive’s working conditions consisting of
(1) a material reduction in the Executive’s duties and responsibilities, (2) any
change in the reporting structure so that the Executive no longer reports solely
to the Board, or (3) a relocation of the Executive’s place of work further than
forty (40) miles from Waltham, Massachusetts, or (B) a material breach of this
Agreement or any other agreement between the Executive and the Company or any
affiliate, which the Company has not cured within 30 days of notice of such
breach.

 

(iv)          “Disability” shall mean a physical or mental disability or
impairment which (A) renders the Executive, with or without reasonable
accommodation, unable to perform the essential functions of the office of
President and CEO of the Company by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months, or
(B) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, results in the Executive receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company.

 

(h)           Notice of Termination.  Any termination or non-renewal (except due
to the death of Executive) by the Company or the Executive shall be communicated
by written Notice of Termination to the other party hereto.   For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which (i) shall
state the effective date of such termination, (ii) shall indicate the specific
termination provision in this Agreement relied upon and (iii) shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.  Any
such notice shall be provided in accordance with the requirements of Section 20
hereof. Any notice of Constructive Termination by the Executive shall be given
by the Executive within 90 days of the initial existence of the condition upon
which the Constructive Termination is based.

 

7

--------------------------------------------------------------------------------


 

(i)            Date of Termination.  The “Date of Termination” shall mean
(i) the date of death, if the Executive’s employment is terminated because of
death, (ii) the date the Executive is determined to have a Disability, if the
Executive’s termination is based on his Disability, and (iii) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination, which date shall be in accordance with the timing rules set out
in (d), (e) or (g) of this Section 7, as applicable. With respect to any
compensation payable under this Agreement that is subject to Section 409A of the
Code, references to the Executive’s Date of Termination or termination of
employment (and variations thereof) shall be deemed to refer only to the
Executive’s “separation from service” within the meaning of
Section 1.409A-1(h) of the U.S. Treasury Regulations, applying the default terms
thereof.

 

(j)            Delayed Payments. Notwithstanding any other provision with
respect to the timing of payments under this Section 7, if, at the time of the
Executive’s termination, the Executive is deemed to be a “specified employee” 
(within the meaning of Section 409A of the Code, and any successor statute,
regulation and guidance thereto) of the Company, then only to the extent
necessary to comply with the requirements of Section 409A of the Code, any
payments to which the Executive may become entitled under Section 7 as a result
of his “separation from service” (within the meaning of Section 409A of the
Code, and any successor statute, regulation and guidance thereto) which are
subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the termination of the Executive’s employment, at which time the
Executive shall be paid an aggregate amount equal to six months of payments
otherwise due to the Executive under the terms of this Section 7, as applicable,
plus (to the extent not prohibited by Section 409A of the Code) interest on such
amounts at the then applicable prime rate of interest as established from time
to time by Bank of America Corporation or its successor.  After the first
business day of the seventh month following the termination of the Executive’s
employment and continuing each month thereafter, the Executive shall be paid the
regular payments otherwise due to the Executive in accordance with the terms of
this Section 7, as applicable.

 

(k)           Nonsolicitation of Employees.  The Executive agrees that for a
period of one year following his Date of Termination he will not solicit or
induce any employee of the Company to terminate his/her employment with, or
otherwise cease his/her relationship with the Company.

 

(l)            Nondisparagement.  Each of the Company and the Executive agree
not to make any disparaging comments or remarks, orally or in writing, about the
other party following the termination or expiration of this Agreement.

 

8.             Section 409A.  The parties hereto intend that this Agreement
comply with the requirements of Section 409A of the Code and the regulatory
guidance thereunder.   If any provision provided herein may result in the
imposition of an additional tax or penalty under the provisions of Section 409A
of the Code, the Executive and the Company agree to amend any such provision to
avoid imposition of any such additional tax, to the extent possible, in the
manner that the Executive and the Company mutually agree is appropriate to
comply with Section 409A of the Code; provided that, to the extent possible, any
such amendment shall minimize any decrease in the payments or benefits to the
Executive contemplated herein.

 

8

--------------------------------------------------------------------------------


 

9.             Confidential Information; Unauthorized Disclosure.

 

(a)           During the Term and for the period ending two years following the
Date of Termination, the Executive shall not, without the written consent of the
Board or a person authorized thereby, disclose to any person, other than an
employee of the Company or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the Executive of his duties
as the President and Chief Executive Officer of the Company, any secret,
confidential and/or proprietary information, knowledge or data obtained by him
while in the employ of the Company or any of its affiliates with respect to the
Company or any of its subsidiaries and their respective businesses, the
disclosure of which he knows or should know will be damaging to the Company or
any of its subsidiaries; provided however, that such information, knowledge or
data shall not include (i) any information, knowledge or data known generally to
the public (other than as a result of unauthorized disclosure by the Executive)
or (ii) any information, knowledge or data which the Executive may be required
to disclose by any applicable law, order, or judicial or administrative
proceeding.

 

(b)           The Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Section 9 by the Executive, and the
Company or its subsidiaries shall be entitled to enforce the provisions of this
Section 9 by seeking specific performance and injunctive relief as remedies for
such breach or any threatened breach.  Such remedies shall not be deemed the
exclusive remedies for a breach of this Section 9 but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from the Executive and his agents.

 

10.           Payment Obligations Absolute.  Except as specifically provided in
this Agreement, the Company’s obligation to pay the Executive the amounts and to
make the arrangements provided herein shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company
(including its subsidiaries) may have against him or anyone else.   All amounts
payable by the Company shall be paid without notice or demand.  The Executive
shall not be obligated to seek other employment in mitigation of the amounts
payable or arrangements made under any provision of this Agreement, and except
as provided in Section 7(c) above, the obtaining of any such other employment
shall in no event effect any reduction of the Company’s obligations to make the
payments and arrangements required to be made under this Agreement.

 

11.           Successors.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and permitted assigns and any such
successor or permitted assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall be limited to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires the equity of the Company or to which the
Company assigns this Agreement by operation of law or otherwise in connection
with any sale of all or substantially all of the assets of the Company, provided
that any successor or permitted assignee promptly assumes in a writing delivered
to the Executive this Agreement and, in no event, shall any such succession or

 

9

--------------------------------------------------------------------------------


 

assignment release the Company from its obligations hereunder. The Company will
require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as herein before defined and any successor to all or
substantially all of its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

12.           Assignment.  The Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution, or delegate his duties or
obligations hereunder.

 

13.           Governing Law.  The provisions of this Agreement shall be
construed in accordance with, and governed by, the laws of the Commonwealth of
Massachusetts without regard to principles of conflict of laws.

 

14.           Entire Agreement.  The Company and the Executive intend that this
Agreement shall amend, restate, and supersede the October 2005 Agreement. This
Agreement and the attached Exhibits constitute the entire agreement of the
parties with regard to the subject matter hereof, and contain all of the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter.  Without limiting the scope of the
preceding sentence, as of the Effective Date, all understandings and agreements
preceding the Effective Date and relating to the subject matter hereof are
hereby null and void and of no further force and effect, including, without
limitation all prior employment and severance agreements, if any, by and between
the Company and the Executive; provided that, nothing contained in the foregoing
shall be deemed to supersede or make invalid any prior agreements between the
Executive and the Company concerning long-term incentive plan awards and any
agreement by and between the Executive and the Company, the Partnership or any
affiliated entity or member of the Partnership in his capacity as an interest
holder, including without limitation the Omnibus Agreement.

 

15.           Modification.  Any modification of this Agreement will be
effective only if it is in writing and signed by the parties hereto.

 

16.           No Waiver.  No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

17.           Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

10

--------------------------------------------------------------------------------


 

18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

19.           Withholding of Taxes and Other Employee Deductions.  The Company
may withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

 

20.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand, or by a nationally
recognized overnight delivery service or mailed by U.S. registered mail, return
receipt requested, postage prepaid, addressed to the parties at their addresses
set forth below, or to such other addresses as either party may have furnished
to the other in writing in accordance herewith except that notices of change of
address shall be effective only upon receipt.

 

If to the Company:

 

Global GP LLC
P.O. Box 9161
800 South St.
Waltham, Massachusetts 02454-9161
Attention: General Counsel and the Chairman of the Board

 

with a copy to:

 

Alan P. Baden
Vinson & Elkins L.L.P.
666 Fifth Avenue
25th Floor
New York, New York 10103

 

If to the Executive:

 

At the Executive’s last known home address listed in the Company’s personnel
records from time to time

 

with a copy to:

 

Michael A. Hickey

K & L Gates LLP
One Lincoln Street
Boston, Massachusetts 02111

 

11

--------------------------------------------------------------------------------


 

21.           Headings.  The section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Thomas J. Hollister

 

 

COO and CFO

 

 

 

 

ERIC S. SLIFKA

 

 

 

/s/ Eric S. Slifka

 

 

Eric S. Slifka

 

 

President and CEO

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Short-Term Annual Incentive Plan

 

Executive shall participate in an annual short-term cash incentive plan with any
cash incentive amounts earned for a fiscal year to be determined based upon the
achievement of financial metrics established by the Company’s Compensation
Committee (the “financial metrics”).  The annual “award target” cash incentive
amount shall be 100% of the Executive’s Base Salary, and the annual maximum cash
incentive amount that may be awarded shall be 200% of the Executive’s Base
Salary.  The Company’s Compensation Committee may also establish threshold
financial metrics required to be met for any cash incentive amount to be
awarded, and a formula for the amount of the cash incentive that will be awarded
relative to the amount by which the financial metrics threshold are or are not
met or exceeded.  The targets, metrics (including any thresholds) and formula
will be established by the Company’s Compensation Committee in the first month
of each fiscal year, with the award to be paid within 2 1/2 months of the end of
that fiscal year.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Three-Year Phantom Units

 

The Company’s Compensation Committee shall grant to the Executive $1,000,000
worth of Phantom Units (as defined below) of Global Partners LP (the
“Partnership”) (including a contingent right to receive an amount in cash equal
to the number of Phantom Units multiplied by the cash distribution per common
unit made by the Partnership from time to time during the period the Phantom
Units are outstanding). The Phantom Units shall be granted within ten days
following the Effective Date and shall be evidenced by an award agreement which
shall provide the material terms and conditions set forth below and which shall
be designed to comply with Section 409A of the Code. For purposes of this award
of Phantom Units, a “Phantom Unit” means a notional common unit of the
Partnership which entitles the Executive to receive a common unit of the
Partnership upon the terms and conditions set forth below.

 

Such Phantom Units shall vest in six equal installments on June 30, 2009,
December 31, 2009, June 30, 2010, December 31, 2010, June 30, 2011 and
December 31, 2011, provided, however,notwithstanding the foregoing; (i) if the
Executive’s employment is terminated upon the death or Disability of the
Executive; or (ii) if within twelve months following a Change in Control the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Constructive Termination, all unvested Phantom Units shall vest on
the applicable Date of Termination.Additionally, if  the Executive’s employment
is terminated by the Company without Cause or by the Executive for Constructive
Termination, but such termination does not occur within twelve months following
a Change in Control, a portion of the Phantom Units scheduled to vest at the end
of the then applicable six month period shall vest on the Date of Termination.
The number of Phantom Units that shall vest in such circumstances shall be
determined by multiplying the number of Phantom Units scheduled to vest at the
end of the applicable six month period by the number of full months of service
provided by the Executive during such six month period divided by six.

 

Within seven (7) days following each of June 30, 2009, December 31, 2009,
June 30, 2010, December 31, 2010, June 30, 2011 and December 31, 2011, or if
earlier, within seven (7) days following the Executive’s “separation from
service” (as defined in Section 409A of the Code and the regulations thereunder)
from the Company, the Company shall make an immediate distribution to the
Executive of the number of then vested common units of the Partnership subject
to the award. Notwithstanding the foregoing to the contrary, to the extent
applicable, Section 7(j) of this Agreement shall apply to the distribution of
the Phantom Units as well as the common units and cash amounts underlying the
Phantom Units hereunder.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Long-Term Equity-Based Incentive Plan

Performance-Restricted Units

 

Executive shall participate in the Company’s Long-Term Equity-Based Incentive
Plan (the “Plan”) throughout the term of the Employment Agreement.  The
Company’s Compensation Committee shall determine whether and in what amounts to
grant the Executive Performance-Restricted Units, Phantom Units or some
functional equivalent of Global Partners LP, and shall establish the terms and
conditions of such grants, including the timing of the grants, the vesting
periods, if any, and any applicable milestones, all in accordance with the Plan
and in compliance with Section 409A of the Code and any successor statute,
regulation or guidance thereunder.

 

16

--------------------------------------------------------------------------------